Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Van Amsterdam on 02/12/2021.

The application has been amended as follows: 
Claims 30-41 are cancelled.

 including position 1561, except

In claim 25, the phrase in lines 1-2 is amended as follows:  wherein the nucleotide sequence consist of [[nucleic acid comprises]] 15 to 30

In claim 42, the phrase in lines 1-2 is amended as follows:  wherein the nucleotide sequence consist of [[nucleic acid comprises]] 20 to 30

	Claim 43 is amended to recite:  A kit comprising the nucleic acid probe of claim 25.
Claim 44 is amended to recite:  A kit comprising the nucleic acid probe of claim 42.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The allowed claims are directed to labeled nucleic acid probes where the nucleotide sequence portion of the probe is limited in length (e.g.:  10-30 bases as recited in claim 24) and structure (i.e.:  consisting of a portion of SEQ ID NO:  3 that includes position 1561 where position 1561 is a T).  The particular probe structures encompass by the claims are not taught in the prior art, nor does the prior art teach any particular utility of the recited position i.e.:  (position 1561 of SEQ ID NO:  3 where position 1561 is a T) where the instant application teaches the use of such probes in analysis of amyotrophic lateral sclerosis (ALS) risk.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634